DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following action is in response to the applicant’s Amendment dated 1/11/2021, that was in response to the Office action dated 12/22/2020. Claims 1-11 are pending, claim(s) 1 has/have been amended, while claim(s) 2-10 are presented as original, while claim 11 is presented as new.
Response to Arguments
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Owens et al [20170122555].
With respect to claim 11, Owens discloses: A gas fired burner comprising: A plenum box (120) with an inlet (at 124) for receiving a fuel/air mixture; and, in stacked relation on said box, a perforated metal plate (148) and directly on the plate a foam metal burner panel (150) where combustion of the fuel/air mixture takes place; wherein said panel is exposed to produce radiation due to combustion in the panel [see FIG 3B, paragraph 0075-0083, 0095]. Owens discusses a metal sheet (40) [see paragraph 0075] which explains the material is a metal sheet, and equates element 148 to element 40 [see paragraph 0081]. 
Allowable Subject Matter
Claims 1-10 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sutherland et al [20150253005] should be reviewed with specific reference to figure 1, elements 22 and 24, paragraphs 0013-0015. This citation shows a tubular burner having a perforated tubed covered in a foam matrix for a combustion surface. Rattner et al [6896512] also shows relevant prior art when reviewing figure 2.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762.  The examiner can normally be reached on Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







3/25/2021